
	

113 HR 4490 : United States International Communications Reform Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4490
		IN THE SENATE OF THE UNITED STATES
		July 29, 2014 Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To enhance the missions, objectives, and effectiveness of United States international
			 communications, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the United States International Communications Reform Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and declarations.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Broadcasting standards.
					Sec. 6. Eligible broadcast areas.
					Title I—ESTABLISHMENT, ORGANIZATION, AND MANAGEMENT OF THE UNITED STATES INTERNATIONAL
			 COMMUNICATIONS AGENCY
					Subtitle A—Establishment of the United States International Communications Agency
					Sec. 101. Existence within the Executive Branch.
					Sec. 102. Establishment of the board of the United States International Communications Agency.
					Sec. 103. Authorities and duties of the board of the United States International Communications
			 Agency.
					Sec. 104. Establishment of the Chief Executive Officer of the United States International
			 Communications Agency.
					Sec. 105. Authorities and duties of the Chief Executive Officer of the United States International
			 Communications Agency.
					Sec. 106. Role of the Secretary of State.
					Sec. 107. Role of the Inspector General.
					Sec. 108. Enhanced coordination between United States International Communications Agency and the
			 Freedom News Network; program content sharing; grantee independence.
					Sec. 109. Enhanced coordination among the United States International Communications Agency, the
			 Freedom News Network, and the Department of State; Freedom News Network
			 independence.
					Sec. 110. Grants to the Freedom News Network.
					Sec. 111. Other personnel and compensation limitations.
					Sec. 112. Reporting requirements of the United States International Communications Agency.
					Subtitle B—The Voice of America
					Sec. 121. Sense of Congress.
					Sec. 122. Principles of the Voice of America.
					Sec. 123. Duties and responsibilities of the Voice of America.
					Sec. 124. Limitation on voice of America news, programming, and content; exception for broadcasting
			 to Cuba.
					Sec. 125. Director of Voice of America.
					Subtitle C—General Provisions
					Sec. 131. Federal agency coordination in support of United States public diplomacy.
					Sec. 132. Federal agency assistance and coordination with the United States International
			 Communications Agency and the Freedom News Network during international
			 broadcast surges.
					Sec. 133. Freedom News Network right of first refusal in instances of Federal disposal of radio or
			 television broadcast transmission facilities or equipment.
					Sec. 134. Repeal of the United States International Broadcasting Act of 1994.
					Sec. 135. Effective date.
					Title II—THE FREEDOM NEWS NETWORK
					Sec. 201. Sense of Congress.
					Subtitle A—Consolidation of Existing Grantee Organizations
					Sec. 211. Formation of the Freedom News Network from existing grantees.
					Sec. 212. Mission of the Freedom News Network.
					Sec. 213. Standards and principles of the Freedom News Network.
					Subtitle B—Organization of the Freedom News Network
					Sec. 221. Governance of the Freedom News Network.
					Sec. 222. Budget of the Freedom News Network.
					Sec. 223. Assistance from other government agencies.
					Sec. 224. Reports by the Office of the Inspector General of the Department of State; audits by GAO.
					Sec. 225. Amendments to the United States Information and Educational Exchange Act of 1948.
					Title III—MISCELLANEOUS PROVISIONS
					Sec. 301. Preservation of United States National Security objectives.
					Sec. 302. Requirement for authorization of appropriations.
				
			2.Findings and declarationsCongress finds and declares the following:
			(1)United States international broadcasting exists to advance the United States interests and values
			 by presenting accurate, objective, and comprehensive news and information,
			 which is the foundation for democratic governance, to societies that lack
			 a free media.
			(2)Article 19 of the Universal Declaration of Human Rights states that [e]veryone has the right to freedom of opinion and expression, and that this right includes freedom to hold opinions without interference and to seek, receive and impart
			 information and ideas through any media and regardless of frontiers.
			(3)Secretary of State Hillary Clinton testified before the Committee on Foreign Affairs of the House
			 of Representatives on January 23, 2013, that the Broadcasting Board of
			 Governors (BBG) is practically a defunct agency in terms of its capacity to be able to tell a message around the
			 world. So we’re abdicating the ideological arena and need to get back into
			 it..
			(4)The BBG, which was created by Congress to oversee the United States international broadcasting in
			 the wake of the Cold War, has, because of structural and managerial
			 issues, had limited success to date in both coordinating the various
			 components of the international broadcasting framework and managing the
			 day-to-day operations of the Federal components of the international
			 broadcasting framework.
			(5)The lack of regular attendance by board members and a periodic inability to form a quorum have
			 plagued the BBG and, as a result, it has been functionally incapable of
			 running the agency.
			(6)The board of governors has only achieved the full slate of all nine governors for seven of its 17
			 years of existence, which highlights the difficulties of confirming and
			 retaining governors under the current structure.
			(7)Both the Department of State’s Office of Inspector General and the Government Accountability Office
			 have issued reports which outline a severely dysfunctional organizational
			 structure of the Broadcasting Board of Governors.
			(8)The Inspector General of the Department of State concluded in its January 2013 report that
			 dysfunction of the BBG stems from a flawed legislative structure and acute internal dissension.
			(9)The Inspector General of the Department of State also found that the BBG’s structure of nine
			 part-time members cannot effectively supervise all United States Government-supported, civilian international
			 broadcasting, and its involvement in day-to-day operations has impeded normal management functions.
			(10)The Government Accountability Office report determined that there was significant overlap among the
			 BBG’s languages services, and that the BBG did not systematically consider
			 the financial cost of overlap.
			(11)According to the Office of the Inspector General, the BBG’s Office of Contracts is not in
			 compliance with the Federal Acquisition Regulation, lacks appropriate
			 contract oversight, and violates the Anti-Deficiency Act. The Office of
			 the Inspector General also determined that the Broadcasting Board of
			 Governors has not adequately performed full and open competitions or price
			 determinations, has entered into hundreds of personal service contracts
			 without statutory authority, and contractors regularly work without valid
			 contracts in place.
			(12)The size and make-up of the BBG workforce should be closely examined, given the agency’s broader
			 broadcasting and technical mission, as well as changing media
			 technologies.
			(13)The BBG should be structured to ensure that more taxpayer dollars are dedicated to the substantive,
			 broadcasting, and information-related elements of the agency’s mission.
			(14)The lack of a coherent and well defined mission of the Voice of America has led to programming that
			 duplicates the efforts of the Office of Cuba Broadcasting, Radio Free
			 Asia, RFE/RL, Incorporated, and the Middle East Broadcasting Networks,
			 Incorporated that results in inefficient use of tax-payer funding.
			(15)The annual survey conducted by the Partnership for Public Service consistently ranks the Broadcasting Board of Governors at or near the bottom of all Federal
			 agencies in terms of overall best places to work and the extent to which employees feel their skills and talents are used effectively. The consistency of these low scores point to structural, cultural, and functional problems at the
			 Broadcasting Board of Governors.
			(16)The Federal and non-Federal organizations that comprise the United States international
			 broadcasting framework have different, yet complementary, missions that
			 necessitate coordination at all levels of management.
			(17)The Broadcasting Board of Governors has an overabundance of senior civil service positions, defined
			 here as full-time employees encumbering GS–14 and GS–15 positions on the
			 General Schedule pay scale.
			(18)United States international broadcasting should seek to leverage public-private partnerships,
			 including the licensing of content and the use of technology owned or
			 operated by non-governmental sources, where possible to expand outreach
			 capacity.
			(19)Shortwave broadcasting has been an important method of communication that should be utilized in
			 regions as a component of United States international broadcasting where a
			 critical need for the platform exists.
			(20)Congressional action is necessary at this time to improve international broadcasting operations,
			 strengthen the United States public diplomacy efforts, enhance the grantee
			 surrogate broadcasting effort, restore focus to news, programming, and
			 content, and maximize the value of Federal and non-Federal resources that
			 are dedicated to public diplomacy and international broadcasting.
			3.PurposesThe purposes of this Act are as follows:
			(1)To provide objective, accurate, credible, and comprehensive news and information to societies that
			 lack freedom of expression and information.
			(2)To improve the efficiency, effectiveness, and flexibility of United States international
			 broadcasting to allow it to adapt to constantly changing political and
			 media environments through clarification of missions, improved
			 coordination, and organizational restructuring.
			(3)To coordinate the complementary efforts of the Department of State and United States international
			 broadcasting.
			(4)To create a United States international broadcasting framework that more effectively leverages the
			 broadcasting tools available and creates specialization of expertise in
			 mission oriented programming, while minimizing waste and inefficiency.
			(5)To improve United States international broadcasting workforce effectiveness, security, and
			 satisfaction.
			4.DefinitionsIn this Act:
			(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives, the Committee on Foreign
			 Relations of the Senate, the Committee on Appropriations of the House of
			 Representatives, and the Committee on Appropriations of the Senate.
			(2)GranteeThe term grantee means the non-Federal organization described in section 501(c)(3) of the Internal Revenue Code of
			 1986 and exempt from tax under section 501(a) of such Code as of day
			 before the date of the enactment of this Act that receives Federal funding
			 from the Broadcasting Board of Governors, and includes Radio Free Asia,
			 RFE/RL, Incorporated, and the Middle East Broadcasting Networks,
			 Incorporated.
			(3)Freedom news networkThe term Freedom News Network refers to the non-Federal organization described in section 501(c)(3) of the Internal Revenue Code
			 of 1986 and exempt from tax under section 501(a) of such Code that would
			 receive Federal funding and be responsible for promoting democratic
			 freedoms and free media operations for foreign audiences in societies that
			 lack freedom of expression and information, and consisting of the
			 consolidation of the grantee in accordance with section 211.
			(4)Public diplomacyThe term public diplomacy means the effort to achieve broad United States foreign policy goals and objectives, advance
			 national interests, and enhance national security by informing and
			 influencing foreign publics and by expanding and strengthening the
			 relationship between the people and Government of the United States and
			 citizens of other countries.
			5.Broadcasting standardsUnited States international broadcasting shall incorporate the following standards into all of its
			 broadcasting efforts:
			(1)Be consistent with the broad foreign policy objectives of the United States.
			(2)Be consistent with the international telecommunications policies and treaty obligations of the
			 United States.
			(3)Not duplicate the activities of private United States broadcasters.
			(4)Be conducted in accordance with the highest professional standards of broadcast journalism while
			 remaining consistent with and supportive of the broad foreign policy
			 objectives of the United States.
			(5)Be based on reliable, research-based information, both quantitative and qualitative, about its
			 potential audience.
			(6)Be designed so as to effectively reach a significant audience.
			(7)Promote freedom of expression, religion, and respect for human rights and human equality.
			6.Eligible broadcast areas
			(a)In generalThe Board of the United States International Communications Agency and the Board of the Freedom
			 News Network, in consultation with the Secretary of State, shall ensure
			 that United States international broadcasting is conducted only to
			 countries and regions that—
				(1)lack democratic rule, or the indicia of democratic rule, such as demonstrable proof of free and
			 fair elections;
				(2)lack the legal and political environment that allows media organizations and journalists to operate
			 free from government-led or permitted harassment, intimidation,
			 retribution, and from economic impediments to the development, production,
			 and dissemination of news and related programming and content;
				(3)lack established, domestic, and widely accessible media that provide accurate, objective, and
			 comprehensive news and related programming and content; and
				(4)by virtue of the criteria described in this subsection, would benefit the national security and
			 related interests of the United States, and the safety and security of
			 United States citizens at home and abroad.
				(b)ExceptionThe United States International Communications Agency and the Freedom News Network may broadcast to
			 countries that fall outside of the criteria described in subsection (a) if
			 the Chief Executive Officer of the Agency and the Freedom News Network, in
			 consultation with the Secretary of State, determine it is in the national
			 security interest of the United States, or in the interests of preserving
			 the safety and security of United States citizens at home and abroad, to
			 do so.
			IESTABLISHMENT, ORGANIZATION, AND MANAGEMENT OF THE UNITED STATES INTERNATIONAL COMMUNICATIONS
			 AGENCY
			AEstablishment of the United States International Communications Agency
				101.Existence within the Executive BranchThere is hereby established a single Federal organization consisting of the Voice of America and
			 the offices that constitute the International Broadcasting Bureau and
			 referred to hereafter as the United States International Communications Agency, which shall exist within the executive branch of Government as an independent establishment
			 described in section 104 of title 5, United States Code.
				102.Establishment of the board of the United States International Communications Agency
					(a)Composition of the board of the united states international communications agency
						(1)In generalThe Board (in this section referred to as the Board) of the United States International Communications Agency shall consist of nine members, as
			 follows:
							(A)Eight voting members who shall be appointed by the President, by and with the advice and consent of
			 the Senate.
							(B)The Secretary of State, who shall also be a voting member.
							(2)ChairThe President shall appoint one member (other than the Secretary of State) as Chair of the Board,
			 by and with the advice and consent of the Senate.
						(3)Political affiliationExclusive of the Secretary of State, not more than four members of the Board shall be of the same
			 political party.
						(4)Retention of existing bbg membersThe presidentially-appointed and Senate-confirmed members of the Broadcasting Board of Governors
			 serving as of the date of the enactment of this Act shall constitute the
			 Board of the United States International Communications Agency and hold
			 office the remainder of their original terms of office without
			 reappointment to the Board.
						(b)Term of officeThe term of office of each member of the Board shall be 3 years, except that the Secretary of State
			 shall remain a member of the Board during the Secretary’s term of service.
			 Of the other eight voting members, the initial terms of office of two
			 members shall be 1 year, and the initial terms of office of three other
			 members shall be 2 years, as determined by the President. The President
			 shall appoint, by and with the advice and consent of the Senate, Board
			 members to fill vacancies occurring prior to the expiration of a term, in
			 which case the members so appointed shall serve for the remainder of such
			 term. Members may not serve beyond their terms. When there is no Secretary
			 of State, the Acting Secretary of State shall serve as a member of the
			 Board until a Secretary is appointed.
					(c)Selection of boardMembers of the Board shall be citizens of the United States who are not regular full-time employees
			 of the United States Government. Such members shall be selected by the
			 President from among citizens distinguished in the fields of public
			 diplomacy, mass communications, print, broadcast media, or foreign
			 affairs.
					(d)CompensationMembers of the Board, while attending meetings of the Board or while engaged in duties relating to
			 such meetings or in other activities of the Board pursuant to this section
			 (including travel time) shall be entitled to receive compensation equal to
			 the daily equivalent of the compensation prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code.
			 While away from their homes or regular places of business, members of the
			 Board may be allowed travel expenses, including per diem in lieu of
			 subsistence, in accordance with section 5703 of such title for persons in
			 the Government service employed intermittently. The Secretary of State
			 shall not be entitled to any compensation under this chapter.
					(e)DecisionsDecisions of the Board shall be made by majority vote, a quorum being present. A quorum shall
			 consist of a majority of members then serving at the time a decision of
			 the Board is made.
					(f)TransparencyThe Board of the United States International Communications Agency shall adhere to the provisions
			 specified in the Government in the Sunshine Act (Public Law 94–409).
					103.Authorities and duties of the board of the United States International Communications AgencyThe Board of the United States International Communications Agency shall have the following
			 authorities:
					(1)To review and evaluate the mission and operation of, and to assess the quality, effectiveness, and
			 professional integrity of, all programming produced by the United States
			 International Communications Agency to ensure alignment with the broad
			 foreign policy objectives of the United States.
					(2)To ensure that broadcasting of the United States International Communications Agency is conducted
			 in accordance with the standards specified in section 5.
					(3)To review, evaluate, and recommend to the Chief Executive of the United States International
			 Communications Agency, at least annually, in consultation with the
			 Secretary of State, the necessity of adding or deleting of language
			 services of the Agency.
					(4)To submit to the President and Congress an annual report which summarizes and evaluates activities
			 of the United States International Communications Agency described in this
			 title.
					104.Establishment of the Chief Executive Officer of the United States International Communications
			 Agency
					(a)In generalThere shall be a Chief Executive Officer of the United States International Communications Agency,
			 appointed by the Board of the Agency for a five-year term, renewable at
			 the Board’s discretion, and subject to the provisions of title 5, United
			 States Code, governing appointments, classification, and compensation.
					(b)QualificationsThe Chief Executive Officer shall be selected from among United States citizens with two or more of
			 the following qualifications:
						(1)A distinguished career in managing a large organization or Federal agency.
						(2)Experience in the field of mass communications, print, or broadcast media.
						(3)Experience in foreign affairs or international relations.
						(4)Experience in directing United States public diplomacy programs.
						(c)Termination and transferImmediately upon appointment of the Chief Executive Officer under subsection (a), the Director of
			 the International Broadcasting Bureau shall be terminated, and all of the
			 responsibilities and authorities of the Director shall be transferred to
			 and assumed by the Chief Executive Officer.
					(d)Removal of chief executive officerThe Chief Executive Officer under subsection (a) may be removed upon a two-thirds majority vote of
			 the members of the Board of the United States International Communications
			 Agency then serving.
					(e)Compensation of the chief executive officerAny Chief Executive Officer of the United States International Communications Agency hired after
			 the date of the enactment of this Act, shall be eligible to receive
			 compensation up to an annual rate of pay equivalent to level I of the
			 Executive Schedule under section 5315 of title 5, United States Code.
					105.Authorities and duties of the Chief Executive Officer of the United States International
			 Communications Agency
					(a)DutiesThe Chief Executive Officer under section 104 shall direct operations of the United States
			 International Communications Agency and shall have the following
			 non-delegable authorities, subject to the supervision of the Board of the
			 United States International Communications Agency:
						(1)To supervise all Federal broadcasting activities conducted pursuant to title V of the United States
			 Information and Educational Exchange Act of 1948 (22 U.S.C. 1461 et seq.)
			 and the Voice of America as described in subtitle B of title I of this
			 Act.
						(2)To make and ensure compliance with the terms and conditions of the grant agreement in accordance
			 with section 110.
						(3)To review engineering activities to ensure that all broadcasting elements receive the highest
			 quality and cost-effective delivery services.
						(4)To undertake such studies as may be necessary to identify areas in which broadcasting activities
			 under the authority of the United States International Communications
			 Agency could be made more efficient and economical.
						(5)To the extent considered necessary to carry out the functions of the Board, procure supplies,
			 services, and other personal property, as well as procurement pursuant to
			 section 1535 of title 31, United States Code (commonly referred to as the Economy Act), of such goods and services from other Federal agencies for the Board as the Board determines are
			 appropriate.
						(6)To appoint such staff personnel for the Board as the Board may determine to be necessary, subject
			 to the provisions of title 5, United States Code, governing appointments
			 in the competitive service, and to fix their compensation in accordance
			 with the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates.
						(7)To obligate and expend, for official reception and representation expenses, such amounts as may be
			 made available through appropriations Acts.
						(8)To make available in the annual reports required under section 103 information on funds expended on
			 administrative and managerial services by the Board of the United States
			 Communications Agency, and the steps the Board has taken to reduce
			 unnecessary overhead costs for each of the broadcasting services.
						(9)To provide for the use of United States Government broadcasting capacity to the Freedom News
			 Network.
						(10)
							(A)To procure temporary and intermittent personal services to the same extent as is authorized by
			 section 3109 of title 5, United States Code, at rates not to exceed the
			 daily equivalent of the rate provided for positions classified above grade
			 GS–15 of the General Schedule under section 5108 of such title.
							(B)To allow those individuals providing such services, while away from their homes or their regular
			 places of business, travel expenses (including per diem in lieu of
			 subsistence) as authorized by section 5703 of title 5, United States Code,
			 for persons in the Government service employed intermittently, while so
			 employed.
							(11)To utilize the provisions of titles III, IV, V, VII, VIII, IX, and X of the United States
			 Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.),
			 and section 6 of Reorganization Plan Number 2 of 1977, as in effect on the
			 day before the effective date of title XIII of the Foreign Affairs
			 Agencies Consolidation Act of 1998, to the extent the Board considers
			 necessary to carry out the provisions and purposes of this Act.
						(12)To utilize the authorities of any other statute, reorganization plan, Executive order, regulation,
			 agreement, determination, or other official document or proceeding that
			 had been available to the Director of the United States Information
			 Agency, the International Broadcasting Bureau, or the Board of the
			 Broadcasting Board of Governors before the date of the enactment of this
			 Act.
						(13)
							(A)To provide for the payment of primary and secondary school expenses for dependents of personnel
			 stationed in the Commonwealth of the Northern Mariana Islands (CNMI) at a
			 cost not to exceed expenses authorized by the Department of Defense for
			 such schooling for dependents of members of the Armed Forces stationed in
			 the Commonwealth, if the Board determines that schools available in the
			 Commonwealth are unable to provide adequately for the education of the
			 dependents of such personnel.
							(B)To provide transportation for dependents of such personnel between their places of residence and
			 those schools for which expenses are provided under subparagraph (A), if
			 the Board determines that such schools are not accessible by public means
			 of transportation.
							(b)ConsultationsThe Chief Executive Officer of the United States International Communications Agency shall
			 regularly consult with the Chief Executive Officer of the Freedom News
			 Network and the Secretary of State as described in sections 108 and 109.
					106.Role of the Secretary of StateTo assist the Board of the United States International Communications Agency in carrying out its
			 functions, the Secretary of State shall provide to the Board information
			 in accordance with section 109(b), as well as guidance on United States
			 foreign policy and public diplomacy priorities, as the Secretary
			 determines appropriate.
				107.Role of the Inspector General
					(a)In generalThe Inspector General of the Department of State shall exercise the same authorities with respect
			 to the United States International Communications Agency and the Freedom
			 News Network as the Inspector General exercises with respect to the
			 Department.
					(b)Journalist integrityThe Inspector General of the Department of State shall respect the journalistic integrity of all
			 the broadcasters covered by this Act and may not evaluate the
			 philosophical or political perspectives reflected in the content of the
			 broadcasts of such broadcasters.
					108.Enhanced coordination between United States International Communications Agency and the Freedom
			 News Network; program content sharing; grantee independence
					(a)MeetingsThe chair of the Board and Chief Executive Officer of the United States International
			 Communications Agency shall meet at least on a quarterly basis with the
			 chair and Chief Executive Officer, as identified in section 221, of the
			 Freedom News Network to discuss mutual issues of concern, including the
			 following:
						(1)The strategic direction of their respective organizations, including target audiences.
						(2)Languages of information transmission.
						(3)Prioritization of funding allocations.
						(4)Areas for greater collaboration.
						(5)Elimination of programming overlap.
						(6)Efficiencies that can be realized through best practices and lessons learned.
						(7)Sharing of program content.
						(b)Information sharingThe Chief Executive Officer of the United States International Broadcasting Agency and the Chief
			 Executive Officer of the Freedom News Network shall share all strategic
			 planning documents, including the following:
						(1)Results monitoring and evaluation.
						(2)Annual planning documents.
						(3)Audience surveys conducted.
						(4)Budget formulation documents.
						(c)Program content sharingThe United States International Communications Agency and the Freedom News Network shall make all
			 original content available to each other through a shared platform in
			 accordance with section 112(a)(3).
					(d)Independence of freedom news networkThe United States International Communications Agency, while conducting management of the grant
			 described in section 110, shall avoid even the appearance of involvement
			 in daily operations, decisions, and management of the Freedom News
			 Network, and ensure that the distinctions between the United States
			 International Communications Agency and Freedom News Network remain in
			 accordance with this Act.
					109.Enhanced coordination among the United States International Communications Agency, the Freedom News
			 Network, and the Department of State; Freedom News Network independence
					(a)Coordination meetingsThe Chief Executive Officer of the United States International Communications Agency and the Chief
			 Executive Officer of the Freedom News Network shall meet, at least on a
			 quarterly basis, with the Secretary of State to—
						(1)review and evaluate broadcast activities;
						(2)eliminate overlap of programming; and
						(3)determine long-term strategies for international broadcasting to ensure such strategies are in
			 accordance with the broad foreign policy interests of the United States.
						(b)Strategic planning documentsThe Chief Executive Officer of the United States International Communications Agency, the Chief
			 Executive Officer of the Freedom News Network, and the Secretary of State
			 shall share all relevant unclassified strategic planning documents
			 produced by the Agency, the Freedom News Network, and the Department of
			 State.
					(c)Freedom news network independenceThe Department of State, while coordinating with the Freedom News Network in accordance with
			 subsection (a), shall avoid even the appearance of involvement in the
			 daily operations, decisions, and management of the Freedom News Network.
					110.Grants to the Freedom News Network
					(a)In generalThe Chief Executive Officer of the United States International Communications Agency shall make
			 grants to RFE/RL, Incorporated, Radio Free Asia, or the Middle East
			 Broadcasting Networks, Incorporated only after the Chief Executive Officer
			 of the Agency and the Chief Executive Officer of Freedom News Network
			 certify to the appropriate congressional committees that the headquarters
			 of the Freedom News Network and its senior administrative and managerial
			 staff are in a location which ensures economy, operational effectiveness,
			 and accountability, and the following conditions have been satisfied:
						(1)RFE/RL, Incorporated, Radio Free Asia, and the Middle East Broadcasting Networks, Incorporated have
			 submitted to the Chief Executive Officer of the United States
			 International Communications Agency a plan for consolidation and
			 reconstitution as described in section 211 under the new corporate name Freedom News Network with a single organizational structure and management framework, as described in section 221.
						(2)The necessary steps towards the consolidation described in paragraph (1) have been completed,
			 including the selection of a Board, Chair, and Chief Executive Officer for
			 the Freedom News Network, the establishment of bylaws to govern the
			 Freedom News Network, and the filing of articles of incorporation.
						(3)A plan for content sharing has been developed in accordance with section 112(a)(3).
						(4)A strategic plan for programming implementation has been developed in accordance with section
			 222(c).
						(b)ReportNot later than 180 days after the date of the enactment of this Act, the Board of the United States
			 International Communications Agency shall submit to Congress a report on
			 the status of any grants made to the Freedom News Network.
					(c)Alternative granteeIf the Chief Executive Officer of the United States International Communications Agency, after
			 consultation with the Board of the Agency and the appropriate
			 congressional committees, determines at any time that the Freedom News
			 Network is not carrying out the mission described in section 212 and
			 adhering to the standards and principles described in section 213 in an
			 effective and economical manner for which a grant has been awarded, the
			 Chief Executive Officer of the Agency, upon approval of the Board, may
			 award to another entity the grant at issue to carry out such functions
			 after soliciting and considering applications from eligible entities in
			 such manner and accompanied by such information as the Board may require.
					(d)Not a Federal entityNothing in this Act may be construed to make the Freedom News Network a Federal agency or
			 instrumentality.
					(e)AuthorityGrants authorized under this section for the United States International Communications Agency
			 shall be available to make annual grants to the Freedom News Network for
			 the purpose of carrying out the mission described in section 212 and
			 adhering to the standards and principles described in section 213.
					(f)Grant agreementGrants authorized under this section to the Freedom News Network by the Chief Executive Officer of
			 the United States International Communications Agency shall only be made
			 in accordance with a grant agreement. Such grant agreement shall include
			 the following provisions:
						(1)A grant shall be used only for activities in accordance with carrying out the mission described in
			 section 212 and adhering to the standards and principles described in
			 section 213.
						(2)The Freedom News Network shall comply with the requirements of this section.
						(3)Failure to comply with the requirements of this section may result in suspension or termination of
			 a grant without further obligation by the United States International
			 Communications Agency or the United States.
						(4)Use of broadcasting technology owned and operated by the United States International Communications
			 Agency shall be made available through an International Cooperative
			 Administrative Support Service (ICASS) agreement or memorandum of
			 understanding.
						(5)The Freedom News Network shall, upon request, provide to the Chief Executive Officer of the United
			 States International Communications Agency documentation which details the
			 expenditure of any grant funds.
						(6)A grant may not be used to require the Freedom News Network to comply with any requirements other
			 than the requirements specified in this Act.
						(7)A grant may not be used to allocate resources within the Freedom News Network in a manner that is
			 inconsistent with the Freedom News Network strategic plan described in
			 section 222(c).
						(g)Prohibitions on the use of grantsGrants authorized under this section may not be used for the following purposes:
						(1)
							(A)Except as provided in subparagraph (B) or (C), to pay any salary or other compensation, or enter
			 into any contract providing for the payment of salary or compensation, in
			 excess of the rates established for comparable positions under title 5,
			 United States Code, or the foreign relations laws of the United States,
			 except that no employee may be paid a salary or other compensation in
			 excess of the rate of pay payable for level II of the Executive Schedule
			 under section 5315 of such title.
							(B)Salary and other compensation limitations under subparagraph (A) shall not apply with respect to
			 any employee covered by a union agreement requiring a salary or other
			 compensation in excess of such limitations before the date of the
			 enactment of this Act.
							(C)Notwithstanding the limitations specified in subparagraph (A), grants authorized under this section
			 may be used by the Freedom News Network to pay up to six employees
			 employed in the Washington, D.C. area, salary or other compensation not to
			 exceed the rate of pay payable for level I of the Executive Schedule under
			 section 5314 of title 5, United States Code, except that such shall not
			 apply to the Chief Executive Officer of the Freedom News Network in
			 accordance with section 221(d).
							(2)For any activity intended to influence the passage or defeat of legislation being considered by
			 Congress.
						(3)To enter into a contract or obligation to pay severance payments for voluntary separation for
			 employees hired after December 1, 1990, except as may be required by
			 United States law or the laws of the country where such an employee is
			 stationed.
						(4)For first class travel for any employee of the Freedom News Network, or the relative of any such
			 employee.
						111.Other personnel and compensation limitations
					(a)In generalSubject to the organizational and personnel restrictions described in subsection (c), the Chief
			 Executive Officer of the United States International Communications Agency
			 shall have the discretion to determine the distribution of all personnel
			 within the Agency, subject to the approval of the Board of the Agency.
					(b)Limitation on compensation
						(1)In generalNo employee of the United States International Communications Agency, other than the Chief
			 Executive Officer or Director of the Voice of America, shall be eligible
			 to receive compensation at a rate in excess of step 10 of GS–15 of the
			 General Schedule under section 5332 of title 5, United States Code.
						(2)ExceptionThe limitation described in paragraph (1) does not apply in the case of members of the Board in
			 accordance with section 102(d) or affect the rights of employees covered
			 under the Fair Labor Standards Act of 1938.
						(c)Prohibition on certain new employment
						(1)In generalBeginning on the date of the enactment of this Act and ending on the date that is 5 years after
			 such date, the United States International Communications Agency may not
			 fill any currently unfilled full-time or part-time position compensated at
			 an annual rate of basic pay for grade GS–14 or GS–15 of the General
			 Schedule under section 5332 of title 5, United States Code, including any
			 currently filled position in which the incumbent resigns, retires, or
			 otherwise leaves such position during the such 5-year period.
						(2)WaiverThe Chief Executive Officer of the United States International Communications Agency may waive the
			 prohibition specified in paragraph (1) if the position is determined
			 essential to the functioning of the Agency and documented as such in the
			 report required under section 112(a), or necessary for the acquisition of
			 skills or knowledge not sufficiently represented in the current workforce
			 of the Agency. The Chief Executive Officer of the Agency shall consult
			 with the appropriate congressional committees before issuing a waiver
			 under this paragraph.
						(d)Continuation of federal statusNothing in this Act may be interpreted to change the Federal status or rights of employees of the
			 Voice of America or the International Broadcasting Bureau by the
			 consolidation and establishment of the United States International
			 Communications Agency.
					112.Reporting requirements of the United States International Communications Agency
					(a)Reorganization reportNot later than 180 days after the date of the enactment of this Act, the Chief Executive Officer of
			 the United States International Communications Agency shall submit to the
			 appropriate Congressional committees a report that includes the following:
						(1)A plan to assess and provide recommendations on the appropriate size and necessity of all current
			 offices and positions (also referred to as a staffing pattern) within the Agency, including full-time employee positions rated at the Senior Executive Service
			 (SES) level or at GS–14 or GS–15 on the General Schedule under section
			 5332 of title 5, United States Code. Such plan shall include a detailed
			 organizational structure that delineates lines of authority and reporting
			 between junior staff, management, and leadership.
						(2)A plan to consolidate the Voice of America and the International Broadcasting Bureau into a single
			 Federal entity identified as the United States International Communications Agency, and how the structure and alignment of resources support the fulfillment of the Agency’s mission
			 and standards and principles as described in sections 5 and 122.
						(3)A plan for developing a platform to share all programming content between the United States
			 International Communications Agency and the Freedom News Network,
			 including making available for distribution all programming content
			 licensed or produced by the Agency and the Freedom News Network, and
			 expanding the functionality of the platforms already in existence, such as
			 the web content management system Pangea.
						(4)A joint plan written with the Chief Executive Officer of the Freedom News Network to coordinate the
			 transition of language services between the United States International
			 Communications Agency and the Freedom News Network in accordance with
			 sections 6, 123, 124, 212, and 214.
						(b)Contracting reportThe Chief Executive Officer of the United States International Communications Agency shall annually
			 submit to the appropriate congressional committees a report on the
			 Agency’s compliance with the Federal Acquisition Regulation (the FAR) and the Anti-Deficiency Act, including a review of contracts awarded on a non-competitive basis,
			 compliance with the FAR requirement for publicizing contract actions, the
			 use of any personal service contracts without explicit statutory
			 authority, and processes for contract oversight in compliance with the
			 FAR.
					(c)Listenership reportThe Chief Executive Officer of the United States International Communications Agency shall annually
			 submit to the appropriate congressional committees a report that details
			 the transmission capacities, market penetration, and audience listenership
			 of all mediums of international communication deployed by the United
			 States International Communications Agency, including a plan for how
			 target audiences can be reached if the first medium of delivery is
			 unavailable.
					(d)Gao reportEvery 5 years after the date of the enactment of this Act, the Comptroller General of the United
			 States shall submit to the appropriate congressional committees a report
			 that reviews the effectiveness of content sharing between the United
			 States International Communications Agency and the Freedom News Network
			 and makes recommendations on how content sharing can be improved.
					(e)Language reportNot later than 1 year after the date of the enactment of this Act, the Chief Executive Officer of
			 the United States International Communications Agency and the Chief
			 Executive Officer of the Freedom News Network shall submit to the
			 appropriate congressional committees a joint report detailing—
						(1)information outlining the criteria and analysis used to determine broadcast recipient countries and
			 regions; and
						(2)an initial list of broadcast countries and regions.
						BThe Voice of America
				121.Sense of CongressIt is the sense of Congress that—
					(1)the Voice of America has been an indispensable element of United States foreign policy and public
			 diplomacy efforts since 1942, and should remain the flagship brand of the
			 United States International Communications Agency;
					(2)the Voice of America has been a reliable source of accurate, objective, and comprehensive news and
			 related programming and content for the millions of people around the
			 world who cannot obtain such news and related programming and content from
			 indigenous media outlets;
					(3)the Voice of America’s success over more than seven decades has created valuable brand identity and
			 international recognition that justifies the maintenance of the Voice of
			 America;
					(4)the Voice of America’s public diplomacy mission remains essential to broader United States
			 Government efforts to communicate with foreign populations; and
					(5)despite its tremendous historical success, the Voice of America would benefit substantially from a
			 recalibration of Federal international broadcasting agencies and
			 resources, which would provide the Voice of America with greater mission
			 focus and flexibility in the deployment of news, programming, and content.
					122.Principles of the Voice of AmericaThe Voice of America shall adhere to the following principles in the course of fulfilling its
			 duties and responsibilities:
					(1)Serving as a consistently reliable and authoritative source of news on the United States, its
			 policies, its people, and the international developments that affect the
			 United States.
					(2)Providing accurate, objective, and comprehensive information, with the understanding that these
			 three values provide credibility among global news audiences.
					(3)Presenting the official policies of the United States, and related discussions and opinions about
			 those policies, clearly and effectively.
					(4)Representing the whole of the United States, and shall accordingly work to produce programming and
			 content that presents a balanced and comprehensive projection of the
			 diversity of thought and institutions of the United States.
					123.Duties and responsibilities of the Voice of AmericaThe Voice of America shall have the following duties and responsibilities:
					(1)Producing accurate, objective, and comprehensive news and related programming that is consistent
			 with and promotes the broad foreign policies of the United States.
					(2)Producing news and related programming and content that accurately represents the diversity of
			 thoughts and institutions of the United States as a whole.
					(3)Presenting the law and policies of the United States clearly and effectively.
					(4)Promoting the civil and responsible exchange of information and differences of opinion regarding
			 policies, issues, and current events.
					(5)Making all of its produced news and related programming and content available to the Freedom News
			 Network for use and distribution.
					(6)Producing or otherwise allowing editorials, commentary, and programming, in consultation with the
			 Department of State, that present the official views of the United States
			 Government and its officials.
					(7)Maximizing foreign national information access through both the use of existing broadcasting tools
			 and resources and the development and dissemination of circumvention
			 technology.
					(8)Providing training and technical support for independent indigenous media and journalist
			 enterprises in order to facilitate or enhance independent media
			 environments and outlets abroad.
					(9)Reaching identified foreign audiences in local languages and dialects when possible, particularly
			 when such audiences form a distinct ethnic, cultural, or religious group
			 within a country critical to United States national security interests.
					(10)Being capable of providing a broadcasting surge capacity under circumstances where overseas
			 disasters, crises, or other events require increased or heightened
			 international public diplomacy engagement.
					124.Limitation on voice of America news, programming, and content; exception for broadcasting to Cuba
					(a)In generalExcept as provided in subsection (b), the Voice of America shall be limited to providing reporting
			 in accordance with the principles specified in section 122. Nothing in
			 this section may preclude the Voice of America from broadcasting
			 programming content produced by the Freedom News Network.
					(b)Exception for broadcasting to cubaRadio Marti and Television Marti, which constitute the Office of Cuba Broadcasting, shall continue
			 programming and content production consistent with the mission and
			 activities as described in the Radio Broadcasting to Cuba Act (Public Law
			 98–111) and the Television Broadcasting to Cuba Act (Public Law 101–246),
			 and continue existing within the Voice of America of the United States
			 International Communications Agency, established in section 101.
					125.Director of Voice of America
					(a)EstablishmentThere shall be a Director of the Voice of America, who shall be responsible for executing the
			 duties and responsibilities of the Voice of America described in
			 subsection (b).
					(b)Duties and responsibilitiesThe Director of the Voice of America shall, subject to the final approval of the Chief Executive
			 Officer of the United States International Communications Agency carry out
			 the following duties and responsibilities:
						(1)Determine the organizational structure of, and personnel allocation or relocation within, the Voice
			 of America, subject to section 105.
						(2)Make recommendations to the Chief Executive Officer of the United States International
			 Communications Agency regarding the production, development, and
			 termination of Voice of America news programming and content.
						(3)Make recommendations to the Chief Executive Officer of the United States International
			 Communications Agency about the establishment, termination,
			 prioritization, and adjustments of language services utilized by the Voice
			 of America to reach its international audience.
						(4)Allocate funding and material resources under the jurisdiction of the Voice of America for the
			 furtherance of the other duties and responsibilities established under
			 this subsection.
						(5)Oversee the daily operations of the Voice of America, including programming content.
						(c)Appointment and qualifications of director
						(1)In generalThe position of Director of the Voice of America shall be filled by a person who shall serve at the
			 pleasure of the Chief Executive Officer of the United States International
			 Communications Agency.
						(2)EligibilityTo be eligible to be appointed Director of the Voice of America, a person shall have at least two
			 of the following qualifications:
							(A)Prior, extensive experience managing or operating a private-sector media or journalist enterprise.
							(B)Prior, extensive experience managing or operating a large organization.
							(C)Prior, extensive experience engaged in mass media or journalist program development, including the
			 development of circumvention technologies.
							(D)Prior, extensive experience engaged in international journalism or other related activities,
			 including the training of international journalists and the promotion of
			 democratic institutional reforms abroad.
							(3)CompensationAny Director who is hired after the date of the enactment of this Act shall be entitled to receive
			 compensation at a rate equal to the annual rate of basic pay for level III
			 of the Executive Schedule under section 5315 of title 5, United States
			 Code.
						CGeneral Provisions
				131.Federal agency coordination in support of United States public diplomacy
					(a)In generalThe Board of the United States International Communications Agency and the Freedom News Network
			 shall conduct periodic, unclassified consultations with the Department of
			 State, the United States Agency for International Development, the
			 Department of Defense, and the Office of the Director of National
			 Intelligence, for the purpose of assessing the following:
						(1)Progress toward democratization, the development of free and independent media outlets, and the
			 free flow of information in countries that receive programming and content
			 from the United States International Communications Agency and the Freedom
			 News Network.
						(2)Foreign languages that have increased or decreased in strategic importance, and the factors
			 supporting such assessments.
						(3)Any other international developments, including developments with regional or country-specific
			 significance, that might be of value in assisting the United States
			 International Communications Agency and the Freedom News Network in the
			 development of their programming and content.
						(b)GuidanceThe Board of the United States International Communications Agency shall use the unclassified
			 consultations required under subsection (a) as guidance for its
			 distribution and calibration of Federal resources in support of United
			 States public diplomacy.
					132.Federal agency assistance and coordination with the United States International Communications
			 Agency and the Freedom News Network during international broadcast surges
					(a)In generalSubject to a formal request from the Chair of the Board of the United States International
			 Communications Agency, Federal agency heads shall assist and coordinate
			 with the Agency to facilitate a temporary broadcasting surge or enhance
			 transmission capacity for such a temporary broadcasting surge for the
			 Agency, the Freedom News Network, or both.
					(b)ActionsIn accordance with subsection (a), Federal agency heads shall assist or coordinate with the United
			 States International Communications Agency by—
						(1)supplying or facilitating access to, or use of—
							(A)United States Government-owned transmission capacity, including the use of transmission facilities,
			 equipment, resources, and personnel; and
							(B)other non-transmission-related United States Government-owned facilities, equipment, resources, and
			 personnel;
							(2)communicating and coordinating with foreign host governments on behalf of, or in conjunction with,
			 the Agency or the Freedom News Network;
						(3)providing, or assisting in the obtaining of, in-country security services for the safety and
			 protection of Agency or Freedom News Network personnel; and
						(4)providing or facilitating access to any other United States Government-owned resources.
						(c)ProhibitionNotwithstanding any other provision of law, neither Federal agency heads nor their agencies shall
			 receive any reimbursement or compensatory appropriations for complying
			 with implementing this section.
					133.Freedom News Network right of first refusal in instances of Federal disposal of radio or television
			 broadcast transmission facilities or equipment
					(a)In generalNotwithstanding any other provision of law, it shall be the policy of the United States
			 International Communications Agency to, in the event it intends to dispose
			 of any radio or television broadcast transmission facilities or equipment,
			 provide the Freedom News Network with the right of first refusal with
			 respect to the acquisition of such facilities and equipment.
					(b)Transfer and disposalPursuant to subsection (a)—
						(1)in the event the Freedom News Network is willing to accept the facilities and equipment referred to
			 in such subsection, the United States International Communications Agency
			 shall transfer to the Freedom News Network such facilities and equipment
			 at no cost to the Freedom News Network; or
						(2)in the event the Freedom News Network opts to not accept such facilities and equipment, the United
			 States International Communications Agency may sell such facilities and
			 equipment at market price, and retain any revenue from such sales.
						(c)Rules regarding certain fundsPursuant to subsections (b) and (c), any revenues that the United States International
			 Communications Agency shall derive from such sales shall be used entirely
			 for the purposes or research, development, and deployment of innovative
			 broadcasting or circumvention technology.
					134.Repeal of the United States International Broadcasting Act of 1994The United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.; title III of
			 Public Law 103–236) is repealed (and the items relating to title III in
			 the table of contents of such Public Law are struck).
				135.Effective dateThis title shall take effect on the date that is 180 days after the date of the enactment of this
			 Act.
				IITHE FREEDOM NEWS NETWORK
			201.Sense of CongressIt is the sense of Congress that RFE/RL, Incorporated, Radio Free Asia, and the Middle East
			 Broadcasting Networks, Incorporated share a common mission with distinct
			 geographic foci, and should therefore be merged into a single
			 organization, with distinct marketing brands to provide the news and
			 related programming and content in countries where free media are not
			 established.
			AConsolidation of Existing Grantee Organizations
				211.Formation of the Freedom News Network from existing grantees
					(a)In generalWhen the conditions specified in section 110 are satisfied, the Freedom News Network, comprised of
			 the consolidation of RFE/RL Incorporated, Radio Free Asia, and the Middle
			 East Broadcasting Networks, Incorporated, shall exist to carry out all
			 international broadcasting activities supported by the United States
			 Government, in accordance with sections 212 and 213.
					(b)Maintenance of the existing individual grantee brandsRFE/RL, Incorporated, Radio Free Asia, and the Middle East Broadcasting Networks, Incorporated
			 shall remain brand names under which news and related programming and
			 content may be disseminated by the Freedom News Network. Additional brands
			 may be created as necessary.
					212.Mission of the Freedom News NetworkThe Freedom News Network established under section 211 shall—
					(1)provide uncensored local and regional news and analysis to people in societies where a robust,
			 indigenous, independent, and free media does not exist;
					(2)strengthen civil societies by promoting democratic values and promoting equality and the rights of
			 the individual, including for marginalized groups, such as women and
			 minorities;
					(3)help countries improve their indigenous capacity to enhance media professionalism and independence,
			 and develop partnerships with local media outlets, as appropriate; and
					(4)promote access to uncensored sources of information, especially via the internet, and use all
			 effective and efficient mediums of communication to reach target
			 audiences.
					213.Standards and principles of the Freedom News NetworkThe broadcasting of the Freedom News Network shall—
					(1)be consistent with the broad foreign policy objectives of the United States;
					(2)be consistent with the international telecommunications policies and treaty obligations of the
			 United States;
					(3)be conducted in accordance with the highest professional standards of broadcast journalism;
					(4)be based on reliable information about its potential audience;
					(5)be designed so as to effectively reach a significant audience; and
					(6)prioritize programming to populations in countries without independent indigenous media outlets.
					BOrganization of the Freedom News Network
				221.Governance of the Freedom News Network
					(a)Board of the Freedom News NetworkA board shall oversee the Freedom News Network and consist of nine individuals with a demonstrated
			 background in media or the promotion of democracy and experience in
			 measuring media impact.
					(b)Composition of first board of the Freedom News NetworkNot later than 90 days after the date of the enactment of this Act, the Presidents of RFE/RL
			 Incorporated, Radio Free Asia, and the Middle East Broadcasting Networks
			 shall—
						(1)identify, in consultation with the appropriate congressional committees, candidates for the first
			 board of the Freedom News Network;
						(2)direct the appointment of board members; and
						(3)select the first chair of the board of the Freedom News Network.
						(c)Congressional consultation regarding the first board of the Freedom News NetworkThe individuals appointed pursuant to subsection (b) shall serve as members of the first board of
			 the Freedom News Network unless a joint resolution of disapproval is
			 enacted.
					(d)Operations of the first board of the Freedom News Network
						(1)In generalThe board of the Freedom News Network shall have nine members charged with the sole responsibility
			 to operate the Freedom News Network within the legal jurisdiction of its
			 state of incorporation. The board of the Freedom New Network shall
			 exercise due diligence, and execute its fiduciary duties to the
			 corporation without conflict of interests and consistent with section 212.
			 At no time may the United States International Communications Agency add
			 requirements to a grant agreement with the Freedom News Network that could
			 be construed as inappropriate supervision, oversight, or management under
			 chapter 63 of title 31, United States Code. Nothing in this title may be
			 construed to make the Freedom News Network an agency, establishment, or
			 instrumentality of the United States Government, or to make the members of
			 the board of Freedom News Network, or the officers or employees of Freedom
			 News Network, officers of employees of the United States Government.
						(2)BylawsThe first board of the Freedom News Network shall write the bylaws of the organization.
						(3)OversightThe Freedom News Network shall be subject to the appropriate oversight procedures of Congress.
						(4)Term limitsThe board members of the first board of the Freedom News Network may not serve more than a 3-year
			 term, and shall be replaced in accordance with the bylaws referred to in
			 paragraph (2) and the succession process described in paragraph (5).
						(5)Succession of board membersThe board members of the first board of the Freedom News Network and all subsequent boards shall
			 fill vacancies on the board due to death, resignation, removal, or term
			 expiration through an election process described in the bylaws referred to
			 in paragraph (2) and in accordance with the principle of a self-replenishing body.
						(6)Selection of board membersThe board members of the Freedom News Network may not be current employees or officers of RFE/RL
			 Incorporated, Radio Free Asia, the Middle East Broadcasting Networks, or
			 the United States International Communications Agency.
						(e)Compensation of board and officers of the Freedom News NetworkMembers of the board of the Freedom News Network may not receive any fee, salary, or remuneration
			 of any kind for their service as members, except that such members may be
			 reimbursed for reasonable expenses, such as board-related travel, incurred
			 with approval of the board upon presentation of vouchers. No officers of
			 the Freedom News Network, other than the Chief Executive Officer, shall be
			 eligible to receive compensation at a rate in excess of the annual rate of
			 basic pay for level II on the Executive Schedule under section 5315 of
			 title 5, United States Code.
					(f)Abolishment of existing boardsThe boards of directors of RFE/RL, Incorporated, Radio Free Asia, and the Middle East Broadcasting
			 Networks, Incorporated in existence on the day before the date of the
			 enactment of this Act shall be abolished on the date of the first official
			 meeting of the first board of the Freedom News Network.
					(g)Chief executive officerThe Chief Executive Officer of the Freedom News Network shall serve at the pleasure of the board of
			 the Freedom News Network, and be responsible for the day-to-day management
			 and operations of the Freedom News Network, including the selection of
			 individuals for management positions, ensuring compliance with all
			 applicable rules, regulations, laws, and circulars, providing strategic
			 vision for the execution of its mission as specified in section 212, and
			 carrying out such other responsibilities as set forth in the laws of the
			 State of its incorporation.
					(h)Plan for consolidation of existing individual grantees
						(1)In generalNot later than 180 days after the date of the first official meeting of the first board of the
			 Freedom News Network, the chair of the board of the Freedom News Network
			 shall submit a report to, and consult with, the appropriate congressional
			 committees on the plan to consolidate RFE/RL, Incorporated, Radio Free
			 Asia, and the Middle East Broadcasting Networks, Incorporated into a
			 single non-Federal grantee organization.
						(2)ComponentsThe consolidation plan referred to in paragraph (1) shall include the following components:
							(A)The location and distribution of employees, including administrative, managerial, and technical
			 staff, of the Freedom News Network that will be located within and outside
			 the metropolitan area of Washington, D.C.
							(B)An organizational chart identifying the managerial and supervisory lines of authority among all
			 employees of the Freedom News Network, including the members of the board
			 and chair.
							(3)Time for implementationNot later than 3 years after the date of the enactment of this Act, the chair of the board of the
			 Freedom News Network shall fully implement the consolidation plan referred
			 to in paragraph (1) after consultation with the appropriate congressional
			 committees.
						(4)ReportNot later than 5 years after the date on which initial funding is provided for the purpose of
			 operating the Freedom News Network, the chair of the board of the Freedom
			 News Network shall submit to the appropriate congressional committees a
			 report that details the following:
							(A)Whether the Freedom News Network is technically sound and cost-effective.
							(B)Whether the Freedom News Network consistently meets the standards for quality and impact
			 established by this title.
							(C)Whether the Freedom News Network is receiving a sufficient audience to warrant its continued
			 operation.
							(D)The extent to which the Freedom News Network’s programming and content is already being received by
			 the target audience from other credible indigenous or external sources.
							(E)The extent to which the broad foreign policy and national security interests of the United States
			 are being served by maintaining operations of the Freedom News Network.
							222.Budget of the Freedom News Network
					(a)In generalThe annual budget of the Freedom News Network shall consist of the following:
						(1)A grant described in section 110, consisting of the total grants to RFE/RL, Incorporated, Radio
			 Free Asia, and the Middle East Broadcasting Networks, Incorporated before
			 the date of the enactment of this Act.
						(2)Any grants or transfers from other Federal agencies.
						(3)Other funds described in subsection (b).
						(b)Other sources of fundingThe Freedom News Network may, to the extent authorized by its board and in accordance with
			 applicable laws and the mission of the Freedom News Network under section
			 212 and eligible broadcast areas under section 6, collect and utilize
			 non-Federal funds, except that the Freedom News Network may not accept
			 funds from the following:
						(1)Any foreign governments or foreign government officials.
						(2)Any agents, representatives, or surrogates of any foreign government or foreign government
			 official.
						(3)Any foreign-owned corporations or any subsidiaries of any foreign-owned corporation, regardless of
			 whether such subsidiary is United States-owned.
						(4)Any foreign national or individual who is not either a citizen or a legal permanent resident of the
			 United States.
						(c)Annual strategic plan of the freedom news networkThe Freedom News Network shall submit to the appropriate congressional committees and the United
			 States International Communications Agency an annual strategic plan to
			 satisfy the requirements specified in section 110. Each such strategic
			 plan shall outline the following:
						(1)The strategic goals and objectives of the Freedom News Network for the upcoming fiscal year.
						(2)The alignment of the Freedom News Network’s resources with the strategic goals and objectives
			 referred to in paragraph (1).
						(3)Clear benchmarks that establish the progress made towards achieving the strategic goals and
			 objectives referred to in paragraph (1).
						(4)A plan to monitor and evaluate the success of the Freedom News Network’s broadcasting efforts.
						(5)A reflective analysis on the activities on the past fiscal year.
						(6)Any changes to facility leases, contracts, or ownership that would result in the relocation of
			 staff or personnel.
						(d)Sense of congressIt is the sense of Congress that administrative and managerial costs for operation of the Freedom
			 News Network should be kept to a minimum and, to the maximum extent
			 feasible, should not exceed the costs that would have been incurred if
			 RFE/RL, Incorporated, Radio Free Asia, and the Middle East Broadcasting
			 Networks, Incorporated had been operated as independent grantees or as a
			 Federal entity within the Voice of America.
					223.Assistance from other government agencies
					(a)Surplus propertiesIn order to assist the Freedom News Network in carrying out the provisions of this title, any
			 agency or instrumentality of the United States may sell, loan, lease, or
			 grant property (including interests therein) to the Freedom News Network
			 as necessary.
					(b)Facilities and broadcasting infrastructureThe United States International Communications Agency and the Freedom News Network shall negotiate
			 an International Cooperative Administrative Support Service (ICASS)
			 agreement or memorandum of understanding permitting the continued use of
			 technological infrastructure for broadcasting and information
			 dissemination, except that the Freedom News Network may choose to procure
			 such services through negotiated contracts with private-sector providers.
					224.Reports by the Office of the Inspector General of the Department of State; audits by GAO
					(a)IG reportsThe Inspector General of the Department of State shall, as appropriate, submit to the appropriate
			 congressional committees reports on management practices of the Freedom
			 News Network, including financial reports on unobligated balances.
					(b)GAO audits
						(1)In generalFinancial transactions of the Freedom News Network, as such relate to functions carried out under
			 this Act, may be audited by the Government Accountability Office in
			 accordance with such principles and procedures and under such rules and
			 regulations as may be prescribed by the Comptroller General of the United
			 States. Any such audit shall be conducted at the place or places where
			 accounts of the Freedom News Network are normally kept.
						(2)AccessRepresentatives of the Government Accountability Office shall have access to all books, accounts,
			 records, reports, files, papers, and property belonging to or in use by
			 the Freedom News Network pertaining to the financial transactions referred
			 to in paragraph (1) and necessary to facilitate an audit in accordance
			 with such paragraph. All such books, accounts, records, reports, files,
			 papers, and property of the Freedom News Network shall remain in the
			 possession and custody of the Freedom News Network.
						(c)Transfer of fundsNotwithstanding any other provision of law, 1 percent of the funds made available by the United
			 States International Communications Agency shall be transferred to the
			 Inspector General of the Department of State to cover the expenses of
			 carrying out the activities of the Inspector General under this section.
					225.Amendments to the United States Information and Educational Exchange Act of 1948The United States Information and Educational Exchange Act of 1948 is amended—
					(1)in title V (22 U.S.C. 1461 et seq.), by striking Broadcasting Board of Governors and inserting United States International Communications Agency each place it appears;
					(2)by amending paragraph (1) of section 501(b) (22 U.S.C. 1461(b)) to read as follows:
						
							(1)Except as provided in paragraph (2), the Secretary and the United States International
			 Communications Agency may, upon request and reimbursement of the
			 reasonable costs incurred in fulfilling such a request, make available, in
			 the United States, motion pictures, films, video, audio, and other
			 materials disseminated abroad pursuant to this Act. Any reimbursement
			 pursuant to this paragraph shall be credited to the applicable
			 appropriation account of the Department of State or the United States
			 International Communications Agency, as appropriate. The Secretary and the
			 United States International Communications Agency shall issue necessary
			 regulations.;
					(3)by repealing sections 504 and 505 (22 U.S.C. 1464 and 1464a);
					(4)by redesignating section 506 (22 U.S.C. 1464b) as section 504;
					(5)in section 504, as so redesignated, in subsection (c), in the matter preceding paragraph (1), by
			 striking Board each place it appears and inserting Agency;
					(6)in clause (iii) of section 604(d)(1)(A) (22 U.S.C. 1469(d)(1)(A)), by striking Broadcasting Board of Governors and inserting United States International Communications Agency;
					(7)in paragraph (3) of section 801 (22 U.S.C. 1471), by striking Director of the United States Information Agency and inserting Chief Executive Officer of the United States International Communications Agency;
					(8)in subsection (b) of section 802 (22 U.S.C. 1472)—
						(A)in paragraph (1)(B), by striking Director of the United States Information Agency and inserting Chief Executive Officer of the United States International Communications Agency; and
						(B)in paragraph (4)(A), by striking Broadcasting Board of Governors and inserting United States International Communications Agency;
						(9)in paragraph (1) of section 804 (22 U.S.C. 1474), by striking Director of the United States Information Agency and inserting Chief Executive Officer of the United States International Communications Agency;
					(10)in section 810(b) (22 U.S.C. 1475e(b))—
						(A)in the matter preceding paragraph (1), by striking United States Information Agency and inserting United States International Communications Agency; and
						(B)in paragraph (4), by striking International Broadcasting Bureau and inserting United States International Communications Agency; and
						(11)in subsection (a) of section 1011 (22 U.S.C. 1442), by striking Director of the United States Information Agency and inserting Chief Executive Officer of the United States International Communications Agency.
					IIIMISCELLANEOUS PROVISIONS
			301.Preservation of United States National Security objectivesThe Chief Executive Officer of the United States International Communications Agency and the Chief
			 Executive Officer of the Freedom News Network shall each establish
			 procedures to vet and monitor employees of each such agency for
			 affiliations to terrorist organizations, foreign governments, or agents of
			 foreign governments to protect against espionage, sabotage, foreign
			 propaganda messaging, and other subversive activities that undermine
			 United States national security objectives.
			302.Requirement for authorization of appropriations
				(a)Limitation on obligation and expenditure of fundsNotwithstanding any other provision of law, for the fiscal year 2015 and for each subsequent fiscal
			 year, any funds appropriated for the purposes of broadcasting subject to
			 supervision of the Board of the United States International Communications
			 Agency shall not be available for obligation or expenditure—
					(1)unless such funds are appropriated pursuant to an authorization of appropriations; or
					(2)in excess of the authorized level of appropriations.
					(b)Subsequent authorizationThe limitation under subsection (a) of this section shall not apply to the extent that an
			 authorization of appropriations is enacted after such funds are
			 appropriated.
				(c)ApplicationThe provisions of this section—
					(1)may not be superseded, except by a provision of law which specifically repeals, modifies, or
			 supersedes the provisions of this section; and
					(2)shall not apply to, or affect in any manner, permanent appropriations, trust funds, and other
			 similar accounts which are authorized by law and administered under or
			 pursuant to this Act.
					
	Passed the House of Representatives July 28, 2014.Karen L. Haas,Clerk
